DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 115 (original specification [0025]).  Corrected drawing sheets in compliance with 
37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 
37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figures 7A-7E and 9A-9E refer to the colors yellow, green, and red, which are not present in these figures.

Specification

The disclosure is objected to because of the following informality: in specification paragraph [0030] it is not clear what the acronym “HMW DNA” stands for; does it mean high-molecular weight DNA?
  
Appropriate correction is required.


Claim Objections

Claim 1 is objected to because of the following informalities:  
a) in line 13 “fraction (singular) should be – fractions – (plural);

b) in line 13 “sequence (singular) should be – sequences – (plural);

c) in lines 16-18 should “size” (singular) be – sizes – (plural)?

Appropriate correction is required.



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) in claim 1, lines 8-9, it is not clear what the antecedent basis for the second occurrence of “DNA sequences” is in these two lines of the claim.  If it is the first occurrence of “DNA sequences” then how can the cleaved DNA sequences be part of the remaining part of the DNA sequence they were cleaved off of?  Perhaps the second occurrence of “DNA sequences” should instead be – an isolated high-molecular weight DNA --.

b) in claim 1, line 10, what is meant by “fractionating the cleaved sample using gel electrophoresis; . . . [italicizing by the Examiner]“ as cleaving is already a type of fractionating.

c) in claim 1, line 10, it is not clear that the gel electrophoresis is performed on the separation gel. The Examiner suggests – fractionating the cleaved sample by performing gel electrophoresis on the separation gel; --

d) in claim 1, lines 16-18, what is meant by “a size of DNA fractions”?  Is this total mass or overall concentration of the DNA fractions? 

e) in claim 1, last line of the claim, the scope of “a normal repeat size range” is not clear?  Based on Applicant’s specification (paragraph [0002], for example) “normal” presumably has some clinical significance, but this is not clear from the claim.

f) claim 3 refers to “a repeat-containing fragment” while claim 1 refers to “a repeat region”.  Are these terms synonymous?

g) in claim 4 what is meant by “customizable RNA”?

h) claim 5 recites the limitation "RNA or DNA directed cleavases" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

i) it is not clear how the additional limitation of claim 7 further limits the method of claim as the clause “wherein altering conditions of the electrophoresis changes the mobility of the DNA fractions…”  does not require actually altering conditions of the electrophoresis, and so appears to be optional.  If Applicant does amend this claim to require actually altering conditions of the electrophoresis then the limit of the scope of the “conditions” will have to be explained.


j) in claim 10, last line of the claim, it is not clear what is the scope of “a PCR assay” as a noun.  Does Applicant mean a PCR assay reagent?  If “a PCR assay” is intended as a verb, then the statutory class of invention for claim 10 is not clear as the preamble recites a system.   
 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sabin et al. US 2015/0101932 A1 (hereafter ‘Sabin”) in view of Mead et al. US 2016/0115536 A1 (hereafter “Mead”).

Addressing claim 10, Sabin discloses a system, comprising: 
an electrophoresis cassette to isolate high-molecular weight DNA from a sample (see the Abstract, Figures 1 and 20, and paragraph [0002].  Note that “high-molecular weight” does not appear to denote a particular molecular weight threshold and so is largely arbitrary.), 
the electrophoresis cassette comprising: 
at least one sample well (see Figure 1, noting therein “Sample well insert”), at least one gel column containing a separation gel (see Figure 1, noting therein “Separation channel” and see paragraphs [0021] and [0055]), and 
a plurality of elution modules arranged adjacent the at least one gel column (see Figure 1, noting therein “Negative elution reservoirs” and “Positive elution reservoirs”).
Sabin, though, does not disclose 
“a cleaving agent to cleave single-copy DNA sequences on both sides of a repeat region of the DNA to produce a cleaved sample; and 
a PCR assay configured to detect single-copy sequences within the DNA fraction.”
As a first matter, it will be noted that claim 10 does not require either the cleaving agent or the PCR assay to be part of the electrophoresis cassette.
Mead discloses methods for estimating the size of disease-associated polynucleotide repeat expansions in genes.  See the title.  These methods involve the use of cleaving (“cutting” in Mead) agent to cleave single-copy DNA sequences on both sides of a repeat region of the DNA to produce a cleaved sample; and a PCR assay configured to detect single-copy sequences within the DNA fraction.  See Mead paragraphs {0011], [0016], [0083], [0088], and [0115], and claim 1.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to include in the system of Sabin a cleaving agent and a PCR assay as disclosed by Mead because Mead discloses that the method may, in part, be used with an electrophoresis device (see, for example, paragraphs [0086]-[0088] and [0112]), so providing the cleaving agent and PCVR assay of Mead will enlarge the usefulness of the system of Sabin by allowing it have clinical applications (see Mead parapgrjhs [0002] and [0007]) in disease diagnosis and prognosis without requiring an structural changes to the electrophoresis cassette.    
	



Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-9 would be allowable if rewritten to overcome the rejections under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 1 the combination of limitations requires the steps of 
“cleaving single-copy DNA sequences on both sides of a repeat region of the
DNA sequences to produce a cleaved sample; 
fractionating the cleaved sample using gel electrophoresis; 
isolating DNA fractions from consecutive sections of the separation gel; subjecting the DNA fractions to PCR assays to detect single-copy sequences
within the DNA fraction, said single-copy sequence containing repeat expansion sequences; . . . .”  
These steps, it will be noted are explicitly or implicitly performed within the electrophoresis cassette as they include the phrase “using gel electrophoresis” and are preceded by the steps of “providing a sample to the electrophoresis cassette; isolating high-molecular weight DNA from the sample; . . . “and followed by the step of “electroeluting the subjected DNA fractions into the plurality of elution modules; . . . .” 
The Search report for International application No. PCT/US 18/26603 cites US 2016/0370318 A1 as a “Y” document against claims 1-10 of that application along with US 2016/0115536 A1.  The corresponding Written Opinion rejects claims 1-3 and 6-10 as lacking an inventive step over these two documents, which are referred to, respectively, as Sage Science and MRC (which is Mead in the rejection under 35 U.S.C. 103 above).  In the rejection of claim 1 Sage Science is relied upon primarily for its teaching of an electrophoresis cassette, while MRC is relied upon for its method of estimating the size of a disease-associated polynucleotide repeat expansion in a gene.  Unlike in claim 1, however, in MRC most of the method is performed outside an electrophoresis apparatus.  The electrophoresis apparatus is an agarose slab gel apparatus.  It is only used to separate DNA fragments containing the repeat sequence that fall below “a modal size” from those that are above this size.  DNA fragments were recovered from the agarose gel by capillary blotting.  See MRC paragraphs [0110]-[0112] and claim 23.  

	b) claims 2-9 depend directly or indirectly from allowable claim 1.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	June 18, 2022